Citation Nr: 1536695	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  09-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to November 1, 2010 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date prior to November 1, 2010 for entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESE NTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1978.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision and September 2011 Decision Review Officer decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. The October 2007 rating decision granted service connection for PTSD and assigned an initial 30 percent rating, which the Veteran appealed. In the September 2011 decision, an increased rating of 70 percent was assigned, effective November 1, 2010. However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2012, the appeal was remanded for additional development. It now returns to the Board for appellate review. 

Since the last adjudication of the claim by the RO, the Veteran has submitted additional evidence consisting of private treatment records. See 38 C.F.R. 
§ 20.1304 (2014). The Veteran waived agency of original jurisdiction (AOJ) review of this evidence. Id. Therefore, the Board may consider this evidence in its adjudication of the appeal.


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's PTSD was manifested by impairment of family relations, judgment, thinking, and mood with suicidal ideation, homicidal ideation, near-continuous panic or depression, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

2. The Veteran met the threshold criteria for entitlement to TDIU and was unable to obtain and maintain substantially gainful employment due solely to service-connected disability as of August 16, 2006, the date of claim.


CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent, but no greater, have been met for PTSD prior to November 1, 2010. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §4.130, Diagnostic Code 9411 (2014).

2. The criteria for a rating in excess of 70 percent have not been met for PTSD from November 1, 2010. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §4.130, Diagnostic Code 9411 (2014).

3. The criteria for an effective date of August 16, 2006, but no earlier, for the grant of entitlement to TDIU have been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in December 2012. The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." See Stegall v. West, 11 Vet. App. 268, 271 (1998). The purpose of the remand was to obtain outstanding private and VA treatment records. The post-remand record shows that the relevant, outstanding treatment notes were added to the claims file. Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remands, and that the Board may now proceed with adjudication of the claims.


II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). An August 2006 letter satisfied the duty to notify provisions for service connection claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating, and a March 2007 letter addressed TDIU. 

The Veteran's filing of an NOD as to the initial rating or effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (2014). Rather, the Veteran's appeal as to the initial rating and effective date assignments here triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law. This has been accomplished, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes, as well as provided the law governing effective dates.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied. See Mayfield, 444 F.3d at 1333. Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims. The Veteran's service treatment records, private treatment records, and the reports of April 2007 and November 2010 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claims. The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran. Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating. As discussed below, the findings at the VA examinations are inconsistent with the private treatment notes of record; however, as the findings are appropriate to the disability at issue, PTSD, and the applicable rating criteria, the Board does not find the examinations inadequate.  Moreover, as the private treatment records provide the basis for the favorable outcome below, any deficiency of either VA examination, if any exists, has been rendered harmless. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.




III. Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran's PTSD has been assigned a staged initial rating of 30 percent prior to November 1, 2010 and of 70 percent from November 1, 2010 onward pursuant to 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2014). The Veteran contends that his symptomatology warrants a 100 percent rating. 

The regulations establish a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130. Ratings are assigned according to the manifestations of particular symptoms. However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

 The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

 The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Evidence relevant to the appeal includes the reports of April 2007 and November 2010 VA examinations and private treatment notes from the Veteran's counselor.  The Veteran has been in treatment with his counselor, Dr. TC, since February 2006, and there are treatment notes reflecting weekly psychotherapy appointments throughout the appeal period. The symptoms reported in these treatment notes are significantly more severe than the symptoms documented at the April 2007 VA examination. In addition, the November 2010 VA examiner indicated only that the Veteran's PTSD symptoms resulted in deficiencies in thinking, family relations, work, and mood, but not in total occupational and social impairment.  The examiner did not offer any specifics regarding symptoms, except to note that that the Veteran's anxiety was of a level that was indicative of a Generalized Anxiety Disorder associated with the Veteran's PTSD. Otherwise, the examiner stated that the symptoms were identical to the previous report. In light of these facts, the Board determines that the notes of the Veteran's treatment provider are more demonstrative of the severity of the Veteran's symptoms and will not further discuss the VA examination findings.        

In July 2006, Dr. TC documented severe PTSD.  The Veteran's recent and remote memory was impaired.  There was no looseness of association or mental confusion, but the Veteran indicated that he could easily become distracted and confused.  Speech was clear, but a slight stutter would appear if the Veteran was stressed. The Veteran reported feeling that he had to watch others over concern over what they might do to him and his wife and expressed fear of what he might do to escape the pain. He endorsed obsessive thoughts, but not hallucinations. However, he did express a belief that someone was trying to influence his mind and that strangers were talking about him. The Veteran was anxious, his affect was constricted, and his mood was depressed. He indicated that he had suicidal thoughts, but no plan.  He reported being irritable and lashing out when he had reached his limit. The Veteran was socially alienated and endorsed feeling apathetic and being socially isolated and withdrawn. Sleep was described as fitful and disturbed. Dr. TC assigned a GAF score of 40 and indicated that the Veteran's prognosis was poor. 

Subsequent treatment notes through March 2013 reflect symptoms akin to the above, as well as suggest that the Veteran's suicidal ideation was worse and showing had recurring homicidal ideation, and his prognosis remained poor. In September 2011, Dr. TC assigned a GAF score of 38. In light of these facts, the Board determines that a 70 percent rating, but no greater, is warranted prior to November 1, 2010 and that a rating in excess of 70 percent from November 1, 2010 is denied. 

GAF scores of 38 and 40 have been assigned by Dr. TC. A GAF score of 31-40 contemplates some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disability. See 38 C.F.R. § 4.126(a).

The Board finds that the Veteran's symptoms throughout the appeal period are most similar to those contemplated by a 70 percent rating, such as impairment of family relations, judgment, thinking, and mood with suicidal ideation, homicidal ideation, near-continuous panic or depression, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships. 38 C.F.R. § 4.130. A rating in excess of 70 percent requires total social and occupational impairment. While the Board appreciates the severity of the Veteran's symptoms, he is not totally socially and occupationally impaired. He has not been deemed not competent to handle his finances. In September 2011, Dr. TC reported that the Veteran's symptoms could warrant hospitalization, but the record shows that he is able to function, albeit with difficulty, in his daily life. While he does stutter when he becomes agitated, there is no finding that he is no longer able to communicate or suffers impairment of his thought processes. Dr. TC repeatedly notes that the Veteran is fully oriented during their sessions. In the September 2011 submission, Dr. TC identified symptoms that are listed as criteria for a 100 percent rating including grossly inappropriate behavior, intermittent inability to perform activities of daily living, and frequent dissociations. However, of record are Dr. TC's treatment notes through March 2013 and these weekly notes do not reflect such manifestations. Simply because this Veteran has some symptoms that are contemplated at the 100 percent level do not mean his PTSD rises to the 100 percent level. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Board must look to the frequency, severity, and duration of the impairment. Id.

Finally, the Board notes that the Veteran is in receipt of TDIU from November 1, 2010, and below, the Board grants TDIU for the period prior to November 1, 2010. A TDIU rating may only be assigned when the schedular rating is less than 100 percent.38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014). A 100 percent rating is the maximum rating available, and the Veteran cannot be assigned more than one on any basis at any given time. See 38 U.S.C.A. §§ 1155, 1156; see also Buie v. Shinseki, 24 Vet. App. 242, 249-251 (2010). Thus, the Veteran may either be assigned a 100 percent rating for his PTSD or TDIU, but not both. 

Consequently, the Board determines that a rating of 70 percent, but no greater is warranted prior to November 1, 2010 for the Veteran's PTSD. However, a rating in excess of 70 percent from November 1, 2010 is denied.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. 
§§ 4.20, 4.27 (2014). However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the applicable rating criteria inadequate. PTSD is rated under the General Formula for Rating Mental Disorders, which criteria the Board has found to specifically contemplate the level of occupational and social impairment caused by this disability. 38 C.F.R. § 4.130, Diagnostic 9411. The Veteran's PTSD is manifested by impairment of family relations, judgment, thinking, and mood with suicidal ideation, homicidal ideation, near-continuous panic or depression, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships. When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by the 70 percent disability rating assigned by the RO and the Board. Evaluations in excess of those assigned are provided for certain manifestations of PTSD, but as noted above, the evidence demonstrates that those manifestations are not present in this case. The criteria for the 70 percent rating reasonably describe the Veteran's disability level and symptomatology. Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extra-schedular consideration is not required. See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3rd 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The November 2010 VA examiner indicated that the Veteran has, in addition to PTSD, a Generalized Anxiety Disorder. The evidence is insufficient for the Board to determine what symptoms are attributable to the service-connected PTSD as opposed to the nonservice-connected Generalized Anxiety Disorder.  Therefore, the Board has contemplated all psychiatric symptoms as attributable to the service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102  requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition). There are no additional service-connected symptoms that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. Effective Date

The Veteran contends that an effective date prior to November 1, 2010 should be assigned for the assignment of a TDIU rating. Under governing law, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (2014). The effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125, 126 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999) (VA must consider all the evidence of record, including that which predated a decision on the same matter, to determine when an ascertainable increase occurred in the rated disability); VAOGCPREC 12-98. In a claim for increased compensation, a treatment record may serve as an informal claim for the purposes of determining an effective date. 38 U.S.C.A. § 5110(b)(2) (West 2014); see 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997). 

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014). The effective date of November 1, 2010 for the grant of entitlement to TDIU was based on the fact that the Veteran did not meet the threshold criteria for TDIU prior to that date. In light of Board's decision granting entitlement to a 70 percent rating for PTSD, effective August 16, 2006, the Veteran now meets the threshold criteria for the entire appeal period.   

In addition, the evidence establishes that the Veteran has been unable to obtain and maintain substantially gainful employment throughout the entire appeal period. The Veteran has not worked since approximately 1995. SSA records indicate that the Veteran received SSA disability due to osteoarthrosis and allied disorders and organic mental disorders.  However, in a March 2006 letter to the Veteran's physician, Dr. TC indicated that he believed that the Veteran had severe PTSD, but not a cognitive disorder such as dementia. An evaluation based on treatment from February 2006 to July 2006 states that the Veteran was totally and permanently disabled and unemployable. Dr. TC does not again explicitly address the question of unemployability, but treatment notes show that the Veteran's PTSD did not improve across time, which was documented by Dr. TC in a December 2008 letter related to the severance of service connection for PTSD. In a September 2011 submission, Dr. TC reiterated this assessment. The April 2007 VA psychiatric examination did not address the Veteran's employability, and there is no other evidence that contradicts the findings and opinion of Dr. TC. Further, while the Veteran has physical disabilities, including the osteoarthrosis on which his SSA benefits were partially based, Dr. TC's determination was based only on the manifestations of the Veteran's PTSD. In light of these facts, the Board determines that the Veteran met the threshold criteria for TDIU and was unable to obtain and maintain substantially gainful employment for the entire appeal period. An effective date of August 16, 2006 for the grant of entitlement to TDIU is granted.

A date prior to August 16, 2006 may not be assigned. The date reflects the date the Veteran's claim of entitlement to service connection for PTSD and TDIU were received. While the claim for TDIU is in essence an increased rating claim, and the record shows that the Veteran was unemployable due to his PTSD for some months prior to the date of claim, the TDIU rating is dependent on the grant of entitlement to service connection for PTSD, which was effective August 16, 2006. Therefore, an effective date of August 16, 2006 is not warranted.
       

ORDER

Entitlement to an initial rating of 70 percent, but no greater, for PTSD is granted for the period prior to November 1, 2010.

Entitlement to an initial rating in excess of 70 percent for PTSD from November 1, 2010 is denied.

Entitlement to an effective date of August 16, 2006, but no earlier, for the grant of entitlement to TDIU is granted.



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


